Citation Nr: 9901995	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-30 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an apportioned share of the veterans 
Department of Veterans Affairs (VA) disability compensation 
benefits, on behalf of the veterans daughter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
May 1971.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a March 1996 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefit 
sought on appeal.  The appellant is the veterans spouse.


REMAND

A claim for an apportionment is a contested claim and is 
subject to special procedural regulations.  Under 38 C.F.R. § 
19.100 (1998), all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim and of the 
right and time limit for initiating an appeal, as well as 
hearing and representation rights.  Under 38 C.F.R. § 19.101 
(1998), upon the filing of a Notice of Disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the Statement of the Case.  
Pursuant to 38 C.F.R. § 19.102 (1998), when a Substantive 
Appeal is filed in a simultaneously contested claim, the 
content of the Substantive Appeal will be furnished to the 
other contesting parties to the extent that it contains 
information which could directly affect the payment or 
potential payment of the benefit which is the subject of the 
contested claim.  See 38 U.S.C.A. § 7105A (West 1991).  
Further, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative, if any, will be allowed to present 
opening testimony and argument; the appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal.  38 C.F.R. § 20.713(a) (1998).

The Boards review of the record shows that both the 
appellant and the veteran were notified by VA letter dated in 
May 1996 that the appellants claim for an apportioned share 
of the veterans VA compensation benefits, on behalf of her 
and the veterans daughter, had been denied.  The Board notes 
further, that in May 1996, the appellant was provided a copy 
of the Statement of Case (SOC), and the veteran was provided 
with a copy of the SOC in July 1996.  

In June 1996, the appellant submitted a statement to the RO, 
accepted as a Substantive Appeal, and she also requested a 
hearing at the RO, which was held in July 1996.  However, 
there is no indication that the veteran was given notice of 
the content of the appellants Substantive Appeal, notice of 
the hearing, or a copy of the hearing transcript.  See 
38 U.S.C.A. § 7105A; 38 C.F.R. §§ 19.102; 20.713.  Moreover, 
in July 1996, the RO issued a Supplemental Statement of the 
Case (SSOC) to the appellant, but there is no indication that 
the veteran was sent a copy of that SSOC.  Most recently, in 
July 1998, the appellant appeared at a hearing before the 
undersigned Member of the Board.  However, it does not appear 
that the veteran was provided with notice of that hearing and 
given the opportunity to be present.  See id.  

The Board notes that in February 1998, the RO made several 
unsuccessful attempts to contact the veteran by telephone, 
but there it does not appear that the foregoing information 
was mailed to him at his address of record.  Furthermore, it 
appears that the purpose of the February 1998 Report of 
Contact was to locate the appellant, whose address had 
changed.  

Therefore, in order to ensure that all due process 
requirements are met and to give the parties every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:


1.  To ensure that all contested claims 
procedures have been followed, the 
veteran (at his address of record) should 
be provided with copies of (1) the 
appellants Substantive Appeal, (2) the 
July 1996 hearing transcript, (3) the 
July 1996 Supplemental Statement of the 
Case, and (4) the July 1998 hearing 
transcript before the Board.  The veteran 
and his representative should be provided 
the appropriate period of time to respond 
thereto and afforded an opportunity for a 
hearing.  (If the veteran requests a 
hearing, the appellant should be provided 
with notice and the opportunity to be 
present as contemplated in contested 
claims.)

2.  After completion of the above 
development, if any additional evidence 
was associated with the veterans claims 
file that was not previously considered 
by the RO, then the RO should 
readjudicate the case based on any such 
evidence.  Both the appellant and the 
veteran should then be provided with a 
Supplemental Statement of the Case, and 
be afforded the appropriate time in which 
to respond.  The RO should ensure that 
all due process requirements for 
contested claims are followed.  If no 
additional evidence is associated with 
the veterans claims file since it was 
certified to the Board in July 1997, 
exclusive of any notice letters sent to 
the parties and the hearings, then this 
case should be returned directly to the 
Board for appellate review.  

The purpose of this REMAND is to accord all parties due 
process of law.  The Board does not intimate any opinion as 
to the merits of this case, either favorable or unfavorable, 
at this time.  The parties are free to submit any additional 
evidence in connection with the current appeal.  No action is 
required of the appellant and the veteran until further 
notification.  The appeal should be handled expeditiously.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
